Case 1:18-cr-10479-PBS Document 61 Filed 07/18/19 Page 1of 4

AO 245B (Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT:

Attachment (Page 1) — Statement of Reasons
eee ene

 

 

 

 

 

 

a ——— == —_—__——S — = ———=—

 

 

Alain Lenord

CASE NUMBER; 18CR10479-1
DISTRICT:

I.

II.

Il.

Massachusetts

STATEMENT OF REASONS
(Not for Public Disclosure)

Sections I, II, III, IV, and VII of the Statement of Reasons form must be completed in all felony and Class A misdemeanor cases.

COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

 

A; EF
B.
L
ze.
5
4,
C.

 

 

 

The court adopts the presentence investigation report without change.

The court adopts the presentence investigation report with the following changes. (Use Section VIII if necessary)
(Check all that apply and specify court determination, findings, or comments, referencing paragraph numbers in the presentence report.)

¥i Chapter Two of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
summarize the changes, including changes to base offense level, or specific offense characteristics)

The Court finds that USSG2k2.1 (b)(6)(B) and 2k2.1(b)(4) are inapplicable.

 

 

 

Chapter Three of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly

summarize the changes, including changes to victim-related adjustments, role in the offense, obstruction of justice, multiple counts, or
acceptance of responsibility)

 

 

 

 

 

 

Chapter Four of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
summarize the changes, including changes to criminal history category or scores, career offender status, or criminal livelihood determinations)

 

 

 

 

 

Additional Comments or Findings: (include comments or factual findings concerning any information in the presentence report,
including information that the Federal Bureau of Prisons may rely on when it makes inmate classification, designation, or programming
decisions; any other rulings on disputed portions of the presentence investigation report; identification of those portions of the report in dispute
but for which a court determination is unnecessary because the matter will not affect sentencing or the court will not consider it)

The record establishes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.
Applicable Sentencing Guideline: (if more than one guideline applies, list the guideline producing the highest offense level)

 

COURT FINDING ON MANDATORY MINIMUM SENTENCE (Check all that apply

 

 

 

 

A.
5B
Cc. Z

One or more counts of conviction carry a mandatory minimum term of imprisonment and the sentence imposed is at or
above the applicable mandatory minimum term.

One or more counts of conviction carry a mandatory minimum term of imprisonment, but the sentence imposed is below
a mandatory minimum term because the court has determined that the mandatory minimum term does not apply based on:

 

 

 

findings of fact in this case: (Specify)

 

 

substantial assistance (18 U.S.C. § 3553(e))
the statutory safety valve (18 U.S.C. § 3553(f))

 

 

 

 

 

No count of conviction carries a mandatory minimum sentence.

COURT DETERMINATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)

 

 

 

 

 

 

 

Total Offense Level: 17

Criminal History Category: IT

Guideline Range: (after application of §5G1.1 and §5GI 2) 30 to of months
Supervised Release Range: 3 to 3 years

Fine Range: $ 10,000 to $ 95,000

 

 

Vi Fine waived or below the guideline range because of inability to pay.
Case 1:18-cr-10479-PBS Document 61 Filed 07/18/19 Page 2 of 4

AO 245B (Rev, 02/18) Judgment in a Criminal Case Not for Public Disclosure
Attachment (Page 2) — Statement of Reasons

 

DEFENDANT: Alain Lenord

CASE NUMBER:18CR10479-1
DISTRICT: Massachusetts

STATEMENT OF REASONS
IV. GUIDELINE SENTENCING DETERMINATION (Check all that apply)

A. @_ The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
does not exceed 24 months.

B, The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
exceeds 24 months, and the specific sentence is imposed for these reasons: (Use Section VIII if necessary)

 

 

 

 

 

C. O The court departs from the guideline range for one or more reasons provided in the Guidelines Manual.
(Also complete Section V.)

D. O The court imposed a sentence otherwise outside the sentencing guideline system (i.e., a variance). (Also complete Section V1)
Vv. DEPARTURES PURSUANT TO THE GUIDELINES MAN UAL (if applicable)

A. The sentence imposed departs: (Check only one)
above the guideline range
L_] below the guideline range

 

 

 

 

 

 

B. Motion for departure before the court pursuant to: (Check all that apply and specify reason(s) in sections C and D)

Py Plea Agreement
binding plea agreement for departure accepted by the court
plea agreement for departure, which the court finds to be reasonable
plea agreement that states that the government will not Oppose a defense departure motion.
2 Motion Not Addressed in a Plea Agreement
government motion for departure
defense motion for departure to which the government did not object
defense motion for departure to which the government objected
LJ joint motion by both parties
3, Other

Other than a plea agreement or motion by the parties for departure
C. Reasons for departure: (Check ail that apply)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4A1.3 Criminal History Inadequacy SK2.1 Death SK2.12 Coercion and Duress
SH1.1 Age SK2.2 Physical Injury 5K2.13 Diminished Capacity
CJ 5H1.2 Education and Vocational Skills 5K2.3_ Extreme Psychological Injury 5K2.14 Public Welfare
LJ 5H1.3 Mental and Emotional Condition O 5K2.4 Abduction or Unlawful LJ 5K2.16 Voluntary Disclosure of
Restraint Offense
5H1.4 Physical Condition L] 5K2.5_ Property Damage or Loss L] 5K2.17 High-Capacity, Semiautomatic
Weapon
5H1.5 Employment Record 5K2.6 Weapon SK2.18 Violent Street Gang
5H1.6 Family Ties and Responsibilities SK2.7 Disruption of Government SK2.20 Aberrant Behavior
Function
SH1.11 Military Service 5K2.8 Extreme Conduct LO =5K2.21 Dismissed and Uncharged
Conduct
SH1.11 Charitable Service/Good Works 5SK2.9 Criminal Purpose 9K2.22 Sex Offender Characteristics
SK1.1 Substantial Assistance 5K2.10 Victim’s Conduct SK2.23 Discharged Terms of
Imprisonment
SK2.0 Aggravating/Mitigating SK2.11 Lesser Harm SK2.24 Unauthorized Insignia
Circumstances

 

 

 

9K3.1 Early Disposition Program
(EDP)

Other Guideline Reason(s) for Departure, to include departures pursuant to the commentary in the Guidelines Manual: (see “List of

Departure Provisions” following the Index in the Guidelines Manual.) (Please specify)

 

 

 

 

 

 

D. State the basis for the departure. (Use Section VII if necessary)
Case 1:18-cr-10479-PBS Document 61 Filed 07/18/19 Page 3 of 4

AO 245B (Rey. 02/18) Judgment in a Criminal Case Not for Public Disclosure

Attachment (Page 3) — Statement of Reasons

 

 

 

DEFENDANT: Alain Lenord
CASE NUMBER: 18CR10479-1

DISTRICT: Massachusetts
STATEMENT OF REASONS

VI. COURT DETERMINATION FOR A VARIANCE (if applicable)
A. The sentence imposed is: (Check only one)

above the guideline range

below the guideline range

 

 

 

 

 

 

B. Motion for a variance before the court pursuant to: (Check all that apply and specify reason(s) in sections C and D)
U Plea Agreement

binding plea agreement for a variance accepted by the court
plea agreement for a variance, which the court finds to be reasonable

plea agreement that states that the government will not oppose a defense motion for a variance
2, Motion Not Addressed in a Plea Agreement

government motion for a variance
defense motion for a variance to which the government did not object

defense motion for a variance to which the government objected
joint motion by both parties
3. Other

Other than a plea agreement or motion by the parties for a variance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C. 18 U.S.C. § 3553(a) and other reason(s) for a variance (Check all that apply)
The nature and circumstances of the offense pursuant to 18 U.S.C. § 3553(a)(1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mens Rea Extreme Conduct Dismissed/Uncharged Conduct
Role in the Offense Victim Impact
General Aggravating or Mitigating Factors (Specify)

 

 

(| The history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)(1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aberrant Behavior Lack of Youthful Guidance

(1 Age Mental and Emotional Condition
Charitable Service/Good Military Service
Works
Community Ties Non-Violent Offender

CL) Diminished Capacity Physical Condition
Drug or Alcohol Dependence Pre-sentence Rehabilitation
Employment Record Remorse/Lack of Remorse
Family Ties and Other: (Specify)
Responsibilities

 

 

 

Issues with Criminal History: (Specify)

 

 

 

 

 

To reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense
(18 U.S.C. § 3553(a)(2)(A))

To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))

To protect the public from further crimes of the defendant (18 U.S.C, § 3553(a)(2)(C))

To provide the defendant with needed educational or vocational training (18 U.S.C. § 3553(a)(2)(D))

To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D))

To provide the defendant with other correctional treatment in the most effective manner (18 U.S.C. § 3553(a)(2)(D))

To avoid unwarranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6)) (Specify in section D)
To provide restitution to any victims of the offense (18 U.S.C, § 3553(a)(7))

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acceptance of Responsibility Conduct Pre-trial/On Bond Cooperation Without Government Motion for
Cl Early Plea Agreement Global Plea Agreement Departure

Time Served (not counted in sentence) L] Waiver of Indictment Waiver of Appeal
L] Policy Disagreement with the Guidelines (Kimbrough v. U.S., 552 U.S. 85 (2007): (Specify)

 

 

L] Other: (Specify)

 

 

D. State the basis for a variance. (Use Section VII] if necessary)
Case 1:18-cr-10479-PBS Document 61 Filed 07/18/19 Page 4 of 4

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Attachment (Page 4) — Statement of Reasons

DEFENDANT: Alain Lenord
CASE NUMBER: 18CR10479-1

DISTRICT: Massachusetts
STATEMENT OF REASONS

Vil. COURT DETERMINATIONS OF RESTITUTION

A. @ __ Restitution Not Applicable.

B. Total Amount of Restitution: $ 7

 

C. Restitution not ordered: (Check only one)

 

 

 

Not for Public Disclosure

l, For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
the number of identifiable victims is so large as to make restitution impracticable under 18 U.S.C. § 3663A(c)(3)(A).
2. QO For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because

 

 

 

determining complex issues of fact and relating them to the cause or amount of the victims’ loss

es would complicate

or prolong the sentencing process to a degree that the need to provide restitution to any victim would be outweighed

by the burden on the sentencing process under 18 U.S.C. § 3663A(c)(3)(B).

 

 

 

 

2. For other offenses for which restitution is authorized under 18 U.S.C. § 3663 and/or required by the sentencing
guidelines, restitution is not ordered because the complication and prolongation of the sentencing process resulting
from the fashioning of a restitution order outweigh the need to provide restitution to any victims under 18 U.S.C. §

3663(a)(1)(B)(ii).

 

 

 

4. For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or.
3663A, restitution is not ordered because the victim(s)'(s) losses were not ascertainable (18 U.S.C. § 3664(d)(5))

5. 0 For offenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or
3663A, restitution is not ordered because the victim(s) elected to not participate in any phase of determining the

 

restitution order (18 U.S.C. § 3664(2)(1)).
6. Restitution is not ordered for other reasons. (Explain)

 

 

 

 

 

D. UO Partial restitution is ordered for these reasons (18 U.S.C. § 3553(c)):

VII. ADDITIONAL BASIS FOR THE SENTENCE IN THIS CASE (ifapplicable)

Defendant’s Soc. Sec. No.: XXX-XX-XXXX Date of Imposition of Judgment

 

 

07/18/2019 ~~

Detendant’s Date of Birth: 1992 | oo as ‘%
Brockton, MA : aos me

 

, af
Defendant’s Residence Address: Signature of Judge

 

 

 

Defendant’s Mailing Address: same as above | Name and Title of Judge
Date Signed

 

 

Patti B. Saris, USDJ Chief
